Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive.

In response to applicant’s argument in pages 7-11, the applicant asserts that “Hou does not disclose or suggest at least where claim 14 relates to: receiving, at a user equipment of a communication network, an indication associated with at least one beam-specific random access channel parameter, wherein the at_least_one beam-specific random access channel parameter comprises a beam reception level reference threshold; determining one or more beam indices fulfilling criteria utilizing the at least one beam-specific random access channel parameter; selecting, at least based on the beam reception level reference threshold, a beam-specific random access channel preamble for one of the one or more beam indices for performing random access with the communication network; and performing random access based on at least the selected beam-specific random access preamble”.

The applicant further asserts in pages 9, 10 that “Hou does not disclose that the UE is somehow receiving an indication associated with at least one beam-specific random access channel parameter comprising a beam reception level reference 
As indicated by par. 32 of HOU, “…The UE may measure the common CSI-RS to obtain the horizontal/vertical beam and the related preamble (i.e., the preamble mapped to the selected horizontal/vertical beam)…”, and further indicated by par. 26 of HOU, “…This allows the UEs to select the best horizontal/vertical beam from a set of fixed beams…”, the measuring of the CSI-RS to obtain the best horizontal/vertical beam would indicating the determining of CSI-RS is meeting a certain criteria to indicating the best horizontal/vertical or random access channel parameter, which would read on “determining one or more beam indices fulfilling criteria utilizing the at least one beam-specific random access channel parameter.” And as indicated by HOU, the preamble is mapped to the selected horizontal/vertical beam that is based on the measuring of CSI-RS is meeting certain criteria, the measuring CSI-RS to obtain best horizontal/vertical beam would indicating the CSI-RS meeting certain criteria or certain level threshold to indicating the best horizontal/vertical beam. Therefore, it 
The applicant further asserts in page 10 that “Hou does not disclose that the UE determines “one or more beams” based on “beam-specific random access channel parameter” and preamble is selected for one of the “one or more beams” that fulfil the criteria, as claimed” and page 11 that “Hou does not disclose at least where claim 14 relates the UE somehow receiving an indication of at least one beam-specific random access channel parameter that comprises a beam reception level reference threshold; then determining one or more beam indices fulfilling criteria utilizing the at least one beam-specific random access channel parameter and selecting a beam-specific random access channel preamble for one of the one or more beam indices at least based on the beam reception level reference threshold for performing random access with the communication network.” Examiner respectively disagrees as indicated from above and in the office rejection, one of the best horizontal/vertical beam is selected based on the CSI-RS and the preamble is mapped to the best horizontal/vertical beam, which would indicating the preamble is selected for one of the “one or more beams” based on the CSI-RS meeting certain threshold for indicating the best horizontal/vertical beam. Therefore, HOU would teach “selecting, at least based on the beam reception level reference threshold, a beam-specific random access channel preamble for one of the 
Therefore, HOU teaches “determining one or more beam indices fulfilling criteria utilizing the at least one beam-specific random access channel parameter; selecting, at least based on the beam reception level reference threshold, a beam-specific random access channel preamble for one of the one or more beam indices for performing random access with the communication network; and performing random access based on at least the selected beam-specific random access preamble”.

And as indicated, HOU does not teach “receiving, at a user equipment of a communication network, an indication to consider associated with at least one beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam reception level reference threshold” but being disclosed by DENG. The combination of HOU and DENG would teach “receiving, at a user equipment of a communication network, an indication associated with at least one beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam reception level reference threshold; determining one or more beam indices fulfilling criteria utilizing the at least one beam-specific random access channel parameter.”

In response to applicant’s argument in pages 11-17, the applicant asserts that “Deng does not disclose that the mWTRU is somehow receiving an indication of at least one beam-specific random access channel parameter that comprises a beam reception 
The applicant further asserts in pages 13 that “Deng is not seen to use mWTRU for random access channel.” Examiner respectively disagrees since as indicated by par. 158 of DENG, “…The beam pairing and/or RACH procedure may be performed when an mWTRU has not been configured with a network identity yet…” would implying that the mWTRU would need to perform beam pairing and RACH procedure when mWTRU has not been configured with a network identity. As further indicated by par. 159 of DENG, “…The configuration or configurations may be received in higher layer signaling such as in a SIB or SIBs which may be broadcast to the mWTRU… For one or each RACH or preamble parameter such as the transmission sequence, transmit time, and/or frequency resource allocation, a set of parameters may be provided by the SCmB from which the mWTRU may choose, e.g., one, for its transmission of the RACH or preamble…”, the mWTRU receiving the configuration and performing beaming forming and RACH procedure. Therefore, mWTRU does teach mWTRU performing random access channel. 

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations 
It is noted that the features upon which applicant relies (i.e., “The beam pairing and/or RACH procedure may be performed when an mWTRU has not been configured with a network identity yet”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Given the broadest reasonable interpretation of “receiving, at a user equipment of a communication network, an indication associated with at least one beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam reception level reference threshold,” the UE receives from the network an indication associated with beam-specific random access channel parameter comprises a beam reception level reference threshold at any time the prior using the beam reception level reference threshold, which can be before or during RACH or change in RACH. As indicated by par. 146, 157, 158, 159, 208 of DENG, “…The mWTRU may receive a beam measurement request (BMR) on the common control channel, for example, common PDDCCH from the SCmB. The BMR may include one or more parameters and/or sets of parameters which may include one or more of an adaptive antenna reference signal (AARS) sequence, time and frequency resource allocations, uplink grants for BMR feedback, reporting quality metric the random access (RA) is determine after the measurement or beam is determined, which would indicating the measurement or requirement of the parameters including the threshold would before the random access. Given the broadest reasonable interpretation, the UE receives beam measurement request or indication with the quality metric threshold for measuring receiving beams would indicates beam reception level reference threshold as disclosed by DENG would read on “receiving, at a user equipment of a communication network, an indication associated with at least one beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam reception level reference threshold.” 
As indicated by above and in office action, HOU teaches “determining one or more beam indices fulfilling criteria utilizing the at least one beam-specific random access channel parameter; selecting, at least based on the beam reception level 
One of ordinary skill in the art would implement the network provides the threshold as part of the parameter to the UE as taught by DENG in determining the random access channel of HOU that way it would provide on demand beam measurement and also to provide the best beam as controlled by the network. 
Therefore, the combination of HOU and DENG would teach the claims.
The rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-16, 18-21, 31-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOU et al. (US 20160029358) in view of DENG et al. (US 20190104549).

Regarding claims 14, 31, HOU teaches a method, comprising: 
determining one or more beam indices fulfilling criteria utilizing the at least one beam- specific random access channel parameter (par. 32, measuring CSI-RS); 
selecting, at least based on the beam reception level reference threshold, a beam-specific random access channel preamble for one of the one or more beam indices for performing random access with the communication network (par. 32, 33, 34, UE may measure the common CSI-RS to obtain the horizontal/vertical beam and the related preamble (i.e., the preamble mapped to the selected horizontal/vertical beam); and 
performing random access based on at least the selected beam-specific random access preamble (par. 32, 33, 34, UE may measure the common CSI-RS to obtain the horizontal/vertical beam and the related preamble (i.e., the preamble mapped to the selected horizontal/vertical beam).
However, HOU does not teach receiving, at a user equipment of a communication network, an indication to consider associated with at least one beam-specific random access channel parameter, wherein the at least one beam-specific 
But, DENG in a similar or same field of endeavor teaches receiving, at a user equipment of a communication network, an indication to consider associated with at least one beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam reception level reference threshold (par. 146, 157, 158, 159, 208, 217, mWTRU receives beam measurement request including one or more parameters, reporting quality metric thresholds, “…The mWTRU may measure the scheduled AARS sequence, obtain the beam-pair-specific quality metric per the BMR quality metric to report, filter the quality metric per the BMR reporting quality metric threshold and report the processed measurement results to the SCmB using the uplink grant scheduled in the BMR…”, the quality metric threshold for measuring receiving beams would indicates beam reception level reference threshold); 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by DENG in the system of HOU for the eNB providing the parameters to the UE.
The motivation would have been to provide on-demand beam measurement. 

Regarding claims 15, 32, HOU teaches the method of claim 14, wherein the utilization of the at least one beam-specific random access channel parameter comprises determining a set of available contention-based preambles in a cell during a random access channel procedure (HOU par. 33, the 64 total preambles may be grouped into several groups, where each group corresponds to one horizontal/vertical beam…a new preamble may be defined for each horizontal/vertical beam (e.g., 64 preambles per vertical beam)).

Regarding claims 16, 33, HOU teaches the method of claim 14, wherein the selecting comprises considering preambles that map to at least one beam index of the one or more beam indices as potential preambles for contention-based random access channel access (par. 33, 34, where each group corresponds to one horizontal/vertical beam…a new preamble may be defined for each horizontal/vertical beam (e.g., 64 preambles per vertical beam)… eNB can determine the selected horizontal/vertical beam, which is mapped to the preamble…beam_id).

Regarding claim 18, 34, HOU or DENG teaches the method of claim 14, wherein the utilizing determining one or more beam indices fulfilling criteria is based on a beam quality associated with the one or more beam indices, wherein the beam quality is based on at least one of a reference signal received power or a reference signal received quality (HOU par. 32, 33, 34, 37, measure a common CSI-RS; DENG par. 146, 157, 158, 159, 208, RSSI/RSRP/RSRQ/CQI).

Regarding claim 19, 35, DENG teaches the method of claim 14, wherein the indicating indicates to the user equipment how to use the at least one beam-specific random access channel parameter in a random access channel procedure (par. 146, 157, 158, 159, 208, The BMR may include one or more parameters and/or sets of parameters which may include one or more of an adaptive antenna reference signal (AARS) sequence, time and frequency resource allocations, uplink grants for BMR feedback, reporting quality metric thresholds, number of quality metrics to report, a new or updated BMR indicator, a BMR trigger, and the like).

Regarding claims 20, 36, DENG teaches the method of claim 14, wherein the at least one beam-specific random access channel parameter further comprises at least one of a beam reception level offset, or a preamble selection weight (par. 159, “For one or each RACH or preamble parameter such as the transmission sequence, transmit time, and/or frequency resource allocation, a set of parameters may be provided by the SCmB from which the mWTRU may choose, e.g., one, for its transmission of the RACH or preamble”, the transmission sequence, transmit time, and/or frequency resource allocation, a set of parameters would consider as a weight).

Regarding claims 21, 37, DENG teaches the method of claim 14, wherein the at least one beam-specific random access channel parameter further comprises at least one beam-specific back-off indicator (par. 159, 361, 362, backoff indicator).

Regarding claim 38, HOU teaches an apparatus (fig. 4, eNB), comprising: 
at least one processor (fig. 4, eNB); and 
(fig. 4, eNB), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to determine that a user equipment is to measure the reference signal (par. 32, 33, 34, UE may measure the common CSI-RS to obtain the horizontal/vertical beam and the related preamble (i.e., the preamble mapped to the selected horizontal/vertical beam); and 
wherein the indicating cause the user equipment to utilize the at least one beam-specific random access channel parameter to determine one or more beam indices (par. 32, 33, 34, UE may measure the common CSI-RS to obtain the horizontal/vertical beam and the related preamble (i.e., the preamble mapped to the selected horizontal/vertical beam) and select, at least based on the beam reception level reference threshold, a beam-specific random access channel preamble based on the one or more beam indices for performing random access with the communication network (par. 32, 33, 34, UE may measure the common CSI-RS to obtain the horizontal/vertical beam and the related preamble (i.e., the preamble mapped to the selected horizontal/vertical beam).
However, HOU does not explicitly teach cause the apparatus at least to determine that a user equipment is to consider at least one random access channel parameter; 
indicate to the user equipment to select the at least one beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam reception level reference threshold;
(par. 146, 157, 158, 159, 208, 217, mWTRU receives beam measurement request including one or more parameters, reporting quality metric thresholds, “…The mWTRU may measure the scheduled AARS sequence, obtain the beam-pair-specific quality metric per the BMR quality metric to report, filter the quality metric per the BMR reporting quality metric threshold and report the processed measurement results to the SCmB using the uplink grant scheduled in the BMR…”); 
indicate to the user equipment to select the at least one beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam reception level reference threshold (par. 146, 157, 158, 159, 208, 217, mWTRU receives beam measurement request including one or more parameters, reporting quality metric thresholds, “…The mWTRU may measure the scheduled AARS sequence, obtain the beam-pair-specific quality metric per the BMR quality metric to report, filter the quality metric per the BMR reporting quality metric threshold and report the processed measurement results to the SCmB using the uplink grant scheduled in the BMR…”, the quality metric threshold for measuring receiving beams would indicates beam reception level reference threshold);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by DENG in the system of HOU for the eNB providing the parameters to the UE.


Regarding claim 39, HOU or DENG teaches the apparatus of claim 38, wherein the utilizing is based on a beam- specific parameter being above the beam reception level reference threshold (HOU par. 32, 33, 34, 37, measure a common CSI-RS; DENG par. 146, 150, 157, 158, 159, 163, 208, “…compare the AARS correlation result with a pre-defined or scheduled threshold to determine a ranking of AARS…”, “…above a pre-defined or configured quality (e.g. quality threshold)…”).

Regarding claim 40, DENG teaches the apparatus of claim 38, wherein the at least one beam-specific random access channel parameter further comprises at least one of a beam reception level offset, or a preamble selection weight (par. 159, “For one or each RACH or preamble parameter such as the transmission sequence, transmit time, and/or frequency resource allocation, a set of parameters may be provided by the SCmB from which the mWTRU may choose, e.g., one, for its transmission of the RACH or preamble”, the transmission sequence, transmit time, and/or frequency resource allocation, a set of parameters would consider as a weight).

Regarding claim 41, DENG teaches the apparatus of claim 38, wherein the at least one beam-specific random access channel parameter further comprises at least one beam-specific back-off indicator (par. 159, 361, 362, backoff indicator).

Regarding claim 42, DENG teaches the apparatus of claim 38, wherein the indication of the at least one beam-specific random access channel parameter comprises sending the at least one beam- specific random access channel parameter in system information broadcast in a system information block (par. 159, SIB or SIBs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LI et al. (US 20130121185) teaches receiving, at a user equipment of a communication network, an indication to consider associated with at least one beam-specific random access channel parameter, wherein the at least one beam-specific random access channel parameter comprises a beam measurement metrics (par. 107, 108, 140, BS sending measurement information in any stage during the random access procedure, the measurement information such as SNR, RSRP, RSRQ, SIR, and the like as in par. 104); 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/30/2021